Citation Nr: 1806720	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of a left (minor) arm shell fragment wound involving Muscle Group III, with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.  Brunot, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967, including service in Vietnam from November 1965 to November 1966.  His service medals and decorations include the Combat Infantry Badge and the Purple Heart Medal with two Oakleaf Clusters.  

This matter comes before the Board of Veterans' Appeals Board (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was remanded by the Board in March 2012 and April 2017 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2017 Remand, the Veteran underwent another VA examination in May 2017.  In light of the findings noted in the August 2016 and May 2017 VA examination reports, the Board finds that an opinion is necessary in order to properly evaluate the Veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1.  Please obtain an addendum opinion to the May 2017 VA examination and August 2016 VA examination reports by a physician (M.D.).  

Muscle Group I.  Function: Upward rotation of scapula; elevation of arm above shoulder level. Extrinsic muscles of shoulder girdle: (1) Trapezius; (2) levator scapulae; (3) serratus magnus.

Muscle Group II.  Function: Depression of arm from vertical overhead to hanging at side (1, 2); downward rotation of scapula (3, 4); 1 and 2 act with 
Group III in forward and backward swing of arm.  Extrinsic muscles of shoulder girdle: (1) Pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); dorsi); (3) pectoralis minor; (4) rhomboid.

Muscle Group III.  Function: Elevation and abduction of arm to level of shoulder; act with 1 and 2 of Group II in forward and backward swing of arm. Intrinsic muscles of shoulder girdle: (1) Pectoralis major I (clavicular); (2) deltoid.

Muscle Group IV.  Function:  Stabilization of shoulder against injury in strong movements, holding head of humerus in socket; abduction; outward rotation and inward rotation of arm. Intrinsic muscles of shoulder girdle: (1) Supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; (4) coracobrachialis.

Based on a review of the file and the Muscle Groups identified above, the physician is asked to address the following:

(A) In light of the left shoulder impingement syndrome (diagnosed on VA examination in August 2016) associated with service connected residuals of a left arm shell fragment wound with retained foreign bodies, does the disability affect the function and involve the muscles in Muscle Group I, Muscle Group II, Muscle Group III, and/or Muscle Group IV?  Is the severity slight, moderate, moderately severe, or severe?

(B) In light of the left rotator cuff tear (diagnosed on VA examination in August 2016) associated with service connected residuals of a left arm shell fragment wound with retained foreign bodies, does the disability affect the function and involve the muscles in Muscle Group I, Muscle Group II, Muscle Group III, and/or Muscle Group IV?  Is the severity slight, moderate, moderately severe, or severe?

(C) In light of the traumatic arthritis (diagnosed on VA examination in August 2016), associated with service connected residuals of a left arm shell fragment wound with retained foreign bodies, does the disability affect the function and involve the following muscles in Muscle Group I, Muscle Group II, Muscle Group III, and/or Muscle Group IV?  Is the severity slight, moderate, moderately severe, or severe?

2.  After the development requested above has been completed, the AOJ should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




